Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 3/27/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 6, 8, 10-11, 13, 14, and 16 are objected to because of the following informalities: 
Regarding claim 6, rewrite the first “a corner on the front surface” as “a corner on a front surface”. This is to fix an antecedent basis issue for the limitation “front surface”.
Regarding claim 8, rewrite “at least one of a corner on the front surface” as “at least one of a corner on a front surface”. This is to fix an antecedent basis issue for the limitation “front surface”.
Regarding claim 10, rewrite the first “two corners on the front surface” as “two corners on a front surface”. This is to fix an antecedent basis issue for the limitation “front surface”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 8 and 15-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 8, there are grammatical errors that render the scope ambiguous.  For example, two of the many possible interpretations include: 

“wherein the multiple working features comprise at least one of: 
a corner on the front surface formed of an acute angle, 
a corner on the front surface formed of an obtuse angle, 
a side on the front surface formed in a concave shape, 
a side on the front surface formed in a convex shape, or 
an at least partially beveled side combined with at least one of: 
a corner on the front surface formed of an acute angle, 
a corner on the front surface formed of an obtuse angle, 
a side on the front surface formed in a concave shape, or 
a side on the front surface formed in a convex shape”
OR 
“wherein the multiple working features comprise: 
at least one corner on the front surface formed of an acute angle, 
at least one corner on the front surface formed of an obtuse angle, 
at least one side on the front surface formed in a concave shape, 
at least one side on the front surface formed in a convex shape, and 
an at least partially beveled side combined with at least one of: 
the corner on the front surface formed of an acute angle, 
the corner on the front surface formed of an obtuse angle, 
the side on the front surface formed in a concave shape, or 
the side on the front surface formed in a convex shape”
	The examiner has chosen to see this limitation as the first interpretation presented.

Regarding claim 15 and 16, the examiner finds it unclear what the applicant intended by the claim limitation “one or more of a double beveled side and a side with a 90 degree portion and a beveled portion”.  Does the applicant intend for it to read: 
“one or more of: a double beveled side, a side with a 90 degree portion, or a beveled portion” 
OR
“one each or more of: a double beveled side or a side with both a 90 degree portion and a beveled portion”? 
The examiner has chosen to see this limitation as the first interpretation presented.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Dan Khamis et. al. (US 20170181934 A1; hereinafter "Khamis").
Regarding claim 1, Khamis teaches of a solid bar ([0024] “soap carrier 100”, Fig. 1) comprising a personal care composition ([0021] Khamis teaches the carrier 100 being made of soap and including personal care ingredients), said solid bar having a working feature ([0021] Khamis teaches of physical features of the soap carrier 100 that can cleanse the skin surface) for activation of soft tissue.  
5Regarding claim 2, where Khamis teaches the limitations of claim 1, Khamis teaches wherein the personal care composition comprises a surfactant ([0021] Khamis teaches the soap carrier 100 includes a surfactant).  
Regarding claim 3, where Khamis teaches the limitations of claim 1, Khamis teaches wherein the personal care composition comprises a lubricant ([0028] Khamis teaches of the soap carrier 100 can include a lotion composition. The examiner believes this can be reasonably construed as a lubricant) and an emollient ([0024] Khamis teaches of the soap carrier 100 including an emollient).  
Regarding claim 4, where Khamis teaches the limitations of claim 1, Khamis teaches wherein the personal care composition comprises a fragrance ([0023] Khamis teaches of the soap carrier 100 providing a fragrance).  
Regarding claim 5, where Khamis teaches the limitations of claim 1, Khamis teaches wherein the personal care composition comprises a 15medicament ([0024] Khamis teaches of the soap carrier 100 including an anti-bacterial additive).
Regarding claim 7, where Khamis teaches the limitations of claim 1, Khamis teaches wherein the solid bar has multiple working features ([0018] Fig. 1 shows the soap carrier 100 has many corners and surfaces that could be considered working features to be sued on a skin surface).
Regarding claim 9, where Khamis teaches the limitations of claim 1, Khamis teaches wherein the solid bar has an aperture ([0020] Khamis teaches of cavity 102a. The examiner construes that the cavity 102a could be used as a handle) forming a handle.

Claims 1, 3, 5-16 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Gregory van den Dries et. al. (US 10111725 B2; hereinafter "Dries").
Regarding claim 1, Dries teaches of a solid bar ([Col. 8 Line 49] “massage tool 600”, see Fig. 6B) comprising a personal care composition ([Col. 6 Lines 2-9] Dries teaches skin care accessories that can be used with the massage tool 600), said solid bar having a working feature ([Col. 8 Lines 48-62] Fig. 6B shows the physical features of the massage tool 600) for activation of soft tissue.  
Regarding claim 3, where Dries teaches the limitation of claim 1, Dries teaches5RerRRRRrrr wherein the personal care composition comprises a lubricant ([Col. 3 Lines 36-44] Dries teaches the use of lubricant with the massage tool) and an emollient ([Col. 3 Lines 36-44] Dries teaches the use of lotions and oils with the massage tool. The examiner reasonably construe this as an emollient).  
Regarding claim 5, where Dries teaches the limitation of claim 1, Dries teaches5RerRRRRrrr wherein the personal care composition comprises a 15medicament ([Col. 6 Lines 2-7] Dries teaches of using antibiotic cream with the massage tool).  
Regarding claim 6, where Dries teaches the limitation of claim 1, Dries teaches5RerRRRRrrr wherein the working feature comprises a corner ([Col. 8 Lines 63-67] “surface 644” See annotated Fig. 6B, corner in one of the labeled orange circles) on the front surface ([Col. 8 Lines 63-67] “first side 630”, see Fig. 6B) formed of an acute angle, a corner (See annotated Fig. 6B, corner located in one of the labeled green circles) on the front surface formed of an obtuse angle, a side (See annotated Fig. 6B, side shown with the labeled blue circle) on the front surface formed in a concave shape, a side (See annotated Fig. 6B, side shown with the labeled red circle) on the front 20surface formed in a convex shape, and an at least partially beveled side (Fig. 6C shows side profile of massage tool 600 with beveled side).  

    PNG
    media_image1.png
    890
    747
    media_image1.png
    Greyscale


Regarding claim 7, where Dries teaches the limitation of claim 1, Dries teaches5RerRRRRrrr wherein the solid bar has multiple working features (Fig. 6B shows the physical shape of the massage tool 600 with multiple corners for massaging soft tissue).  
Regarding claim 8, where Dries teaches the limitation of claim 7, Dries teaches5RerRRRRrrr wherein the multiple working features comprise at 25least one of a corner ([Col. 8 Lines 63-67] “surface 644” See annotated Fig. 6B, corner in one of the labeled orange circles) on the front surface ([Col. 8 Lines 63-67] “first side 630”, see Fig. 6B) formed of an acute angle, a corner (See annotated Fig. 6B, corner located in one of the labeled green circles) on the front surface formed of an obtuse angle, a side (See annotated Fig. 6B, side shown with the labeled blue circle) on the front surface formed in a concave shape, a side (See annotated Fig. 6B, side shown with the labeled red circle) on the front surface formed in a convex shape, an at least partially beveled side (Fig. 6C shows side profile of massage tool 600 with beveled side) 12combined with at least one of a corner on the front surface formed of an acute angle, a corner on the front surface formed of an obtuse angle (Fig. 6C shows the massage tool 600 beveled along all the sides of the tool, including the corner formed in an obtuse angle) , a side on the front surface formed in a concave shape, a side on the front surface formed in a convex shape.  
5 Regarding claim 9, where Dries teaches the limitation of claim 1, Dries teaches5RerRRRRrrr wherein the solid bar has an aperture ([Col. 5 Lines 48-49] Dries teaches finger hole 604 as a handle) forming a handle.  
Regarding claim 10, where Dries teaches the limitation of claim 1, Dries teaches5RerRRRRrrr wherein the solid bar has two corners ([Col. 8 Lines 63-67] one of corners being “surface 644”. See annotated Fig. 6B above, corners shown in the labeled orange circles) on the front surface formed of an acute angle, two corners (See annotated Fig. 6B above, corners shown in the labeled green circles) on the front surface formed of an obtuse 10angle, two sides (see the annotated Fig. 6B below, showing two sides forming concave shapes in the labeled blue circles) on the front surface formed in a concave shape, and two sides (see annotated Fig. 6B below, showing two sides forming convex shapes in the labeled red circles) on the front surface formed in a convex shape.  

    PNG
    media_image2.png
    909
    691
    media_image2.png
    Greyscale

Regarding claim 11, where Dries teaches the limitation of claim 10, Dries teaches5RerRRRRrrr the solid bar further comprising an aperture ([Col. 5 Lines 48-49] Dries teaches finger hole 604 as a handle) forming a handle.  
Regarding claim 12, where Dries teaches the limitation of claim 11, Dries teaches5RerRRRRrrr 15wherein the aperture forming a handle aligns with and is positioned closer to a side formed in a convex shape than an opposed side (See Fig. 6B and the location of finger hole 604 close to the convex side of massage surface 642. The handle aligns with the convex side as intended to be grip by the user from that side).  
Regarding claim 13, where Dries teaches the limitation of claim 10, Dries teaches5RerRRRRrrr the solid bar further comprising at least one bevel (Fig. 6C shows side profile of massage tool 600 with beveled side) on at least one side between the front surface ([Col. 8 Lines 63-67] “first side 630”, see Fig. 6B) and a rear surface ([Col. 8 Lines 63-65] “second side 620”, see Fig. 6A).  
Regarding claim 14, where Dries teaches the limitation of claim 10, Dries teaches5RerRRRRrrr the solid bar further comprising an aperture ([Col. 5 Lines 48-49] Dries teaches finger hole 604 as a handle) forming a handle and at least one beveled edge (Fig. 6C shows side profile of massage tool 600  with beveled edge, between first side 630 and second side 620) between the front surface ([Col. 8 Lines 63-67] “first side 630”, see Fig. 6B) and a rear surface ([Col. 8 Lines 63-65] “second side 620”, see Fig. 6A).  
Regarding claim 15, where Dries teaches the limitation of claim 6, Dries teaches 5RerRRRRrrr wherein the at least partially beveled side comprises 25one or more of a double beveled side (Fig. 6C shows side profile of massage tool 600 with doubled beveled sides) and a side with a 90 degree portion (See annotated Fig. 6C below for orange arrow showing the portion, pointed at in the figure by massage surface 642, that is 90 degree to the rest of the massage tool 600) and a beveled portion (Fig. 6C shows side profile of massage tool 600 with beveled portion).  

    PNG
    media_image3.png
    899
    249
    media_image3.png
    Greyscale

Regarding claim 16, where Dries teaches the limitation of claim 13, Dries teaches5RerRRRRrrr wherein the at least partially beveled side comprises 25one or more of a double beveled side (Fig. 6C shows side profile of massage tool 600 with doubled beveled sides) and a side with a 90 degree portion (See annotated Fig. 6C above for orange arrow showing the portion, pointed at in the figure by massage surface 642, that is 90 degree to the rest of the massage tool 600) and a beveled portion (Fig. 6C shows side profile of massage tool 600 with beveled portion).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 10813824 B2, US 20190008716 A1, US 20140213944 A1, and US 8623803 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL JAMES KAUFFMAN whose telephone number is (571)272-6448. The examiner can normally be reached M-F: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571)272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEIL KAUFFMAN/Examiner, Art Unit 3785                                                                                                                                                                                         
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785